
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3309
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2012
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To amend the Communications Act of 1934 to
		  provide for greater transparency and efficiency in the procedures followed by
		  the Federal Communications Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Communications Commission
			 Process Reform Act of 2012.
		2.FCC process
			 reform
			(a)In
			 generalTitle I of the
			 Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by
			 inserting after section 12 the following new section:
				
					13.Transparency and
				efficiency
						(a)Rulemaking
				requirements
							(1)Requirements for
				notices of proposed rulemakingThe Commission may not issue a notice of
				proposed rulemaking unless the Commission provides for a period of not less
				than 30 days for the submission of comments and an additional period of not
				less than 30 days for the submission of reply comments on such notice and the
				Commission includes in such notice the following:
								(A)Either—
									(i)an identification of—
										(I)a notice of
				inquiry, a prior notice of proposed rulemaking, or a notice on a petition for
				rulemaking issued by the Commission during the 3-year period preceding the
				issuance of the notice of proposed rulemaking concerned and of which such
				notice is a logical outgrowth; or
										(II)an order of a court reviewing action by the
				Commission or otherwise directing the Commission to act that was issued by the
				court during the 3-year period preceding the issuance of the notice of proposed
				rulemaking concerned and in response to which such notice is being issued;
				or
										(ii)a
				finding (together with a brief statement of reasons therefor)—
										(I)that the proposed rule or the proposed
				amendment of an existing rule will not impose additional burdens on industry or
				consumers; or
										(II)for good cause,
				that a notice of inquiry is impracticable, unnecessary, or contrary to the
				public interest.
										(B)The specific
				language of the proposed rule or the proposed amendment of an existing
				rule.
								(C)In the case of a proposal to create a
				program activity, proposed performance measures for evaluating the
				effectiveness of the program activity.
								(D)In the case of a
				proposal to substantially change a program activity—
									(i)proposed performance measures for
				evaluating the effectiveness of the program activity as proposed to be changed;
				or
									(ii)a
				proposed finding that existing performance measures will effectively evaluate
				the program activity as proposed to be changed.
									(2)Requirements for
				rulesExcept as provided in
				the 3rd sentence of section 553(b) of title 5, United
				States Code, the Commission may not adopt or amend a rule unless—
								(A)the specific
				language of the adopted rule or the amendment of an existing rule is a logical
				outgrowth of the specific language of a proposed rule or a proposed amendment
				of an existing rule included in a notice of proposed rulemaking, as described
				in subparagraph (B) of paragraph (1);
								(B)such notice of
				proposed rulemaking—
									(i)was issued in compliance with such
				paragraph and during the 3-year period preceding the adoption of the rule or
				the amendment of an existing rule; and
									(ii)is identified in
				the order making the adoption or amendment;
									(C)in the case of the adoption of a rule or
				the amendment of an existing rule that may have an economically significant
				impact, the order contains—
									(i)an
				identification and analysis of the specific market failure, actual consumer
				harm, burden of existing regulation, or failure of public institutions that
				warrants the adoption or amendment; and
									(ii)a reasoned determination that the benefits
				of the adopted rule or the amendment of an existing rule justify its costs
				(recognizing that some benefits and costs are difficult to quantify), taking
				into account alternative forms of regulation and the need to tailor regulation
				to impose the least burden on society, consistent with obtaining regulatory
				objectives;
									(D)in the case of the adoption of a rule or
				the amendment of an existing rule that creates a program activity, the order
				contains performance measures for evaluating the effectiveness of the program
				activity; and
								(E)in the case of the adoption of a rule or
				the amendment of an existing rule that substantially changes a program
				activity, the order contains—
									(i)performance
				measures for evaluating the effectiveness of the program activity as changed;
				or
									(ii)a
				finding that existing performance measures will effectively evaluate the
				program activity as changed.
									(3)Data for
				performance measuresThe Commission shall develop a performance
				measure or proposed performance measure required by this subsection to rely,
				where possible, on data already collected by the Commission.
							(b)Adequate
				deliberation by CommissionersThe Commission shall by rule establish
				procedures for—
							(1)informing all Commissioners of a reasonable
				number of options available to the Commission for resolving a petition,
				complaint, application, rulemaking, or other proceeding;
							(2)ensuring that all Commissioners have
				adequate time, prior to being required to decide a petition, complaint,
				application, rulemaking, or other proceeding (including at a meeting held
				pursuant to section 5(d)), to review the proposed Commission decision document,
				including the specific language of any proposed rule or any proposed amendment
				of an existing rule; and
							(3)publishing the text of agenda items to be
				voted on at an open meeting in advance of such meeting so that the public has
				the opportunity to read the text before a vote is taken.
							(c)Nonpublic
				collaborative discussions
							(1)In
				generalNotwithstanding
				section
				552b of title 5, United States Code, a bipartisan majority of
				Commissioners may hold a meeting that is closed to the public to discuss
				official business if—
								(A)a vote or any
				other agency action is not taken at such meeting;
								(B)each person
				present at such meeting is a Commissioner, an employee of the Commission, a
				member of a joint board established under section 410, or a person on the staff
				of such a joint board; and
								(C)an attorney from
				the Office of General Counsel of the Commission is present at such
				meeting.
								(2)Disclosure of
				nonpublic collaborative discussionsNot later than 2 business
				days after the conclusion of a meeting held under paragraph (1), the Commission
				shall publish a disclosure of such meeting, including—
								(A)a list of the
				persons who attended such meeting; and
								(B)a summary of the
				matters discussed at such meeting, except for such matters as the Commission
				determines may be withheld under
				section
				552b(c) of title 5, United States Code.
								(3)Preservation of
				open meetings requirements for agency actionNothing in this subsection shall limit the
				applicability of section 552b of title 5, United
				States Code, with respect to a meeting of Commissioners other than that
				described in paragraph (1).
							(d)Initiation of
				items by bipartisan majorityThe Commission shall by rule
				establish procedures for allowing a bipartisan majority of Commissioners
				to—
							(1)direct Commission
				staff to draft an order, decision, report, or action for review by the
				Commission;
							(2)require Commission
				approval of an order, decision, report, or action with respect to a function of
				the Commission delegated under section 5(c)(1); and
							(3)place an order,
				decision, report, or action on the agenda of an open meeting.
							(e)Public review of
				certain reports and ex parte communications
							(1)In
				generalExcept as provided in paragraph (2), the Commission may
				not rely, in any order, decision, report, or action, on—
								(A)a statistical
				report or report to Congress, unless the Commission has published and made such
				report available for comment for not less than a 30-day period prior to the
				adoption of such order, decision, report, or action; or
								(B)an ex parte communication or any filing
				with the Commission, unless the public has been afforded adequate notice of and
				opportunity to respond to such communication or filing, in accordance with
				procedures to be established by the Commission by rule.
								(2)ExceptionParagraph (1) does not apply when the
				Commission for good cause finds (and incorporates the finding and a brief
				statement of reasons therefor in the order, decision, report, or action) that
				publication or availability of a report under subparagraph (A) of such
				paragraph or notice of and opportunity to respond to an ex parte communication
				under subparagraph (B) of such paragraph are impracticable, unnecessary, or
				contrary to the public interest.
							(f)Publication of
				status of certain proceedings and itemsThe Commission shall by rule establish
				procedures for publishing the status of all open rulemaking proceedings and all
				proposed orders, decisions, reports, or actions on circulation for review by
				the Commissioners, including which Commissioners have not cast a vote on an
				order, decision, report, or action that has been on circulation for more than
				60 days.
						(g)Deadlines for
				actionThe Commission shall
				by rule establish deadlines for any Commission order, decision, report, or
				action for each of the various categories of petitions, applications,
				complaints, and other filings seeking Commission action, including filings
				seeking action through authority delegated under section 5(c)(1).
						(h)Prompt release
				of certain reports and decision documents
							(1)Statistical
				reports and reports to Congress
								(A)Release
				scheduleNot later than
				January 15th of each year, the Commission shall identify, catalog, and publish
				an anticipated release schedule for all statistical reports and reports to
				Congress that are regularly or intermittently released by the Commission and
				will be released during such year.
								(B)Publication
				deadlinesThe Commission
				shall publish each report identified in a schedule published under subparagraph
				(A) not later than the date indicated in such schedule for the anticipated
				release of such report.
								(2)Decision
				documentsThe Commission
				shall publish each order, decision, report, or action not later than 7 days
				after the date of the adoption of such order, decision, report, or
				action.
							(3)Effect if
				deadlines not met
								(A)Notification of
				CongressIf the Commission
				fails to publish an order, decision, report, or action by a deadline described
				in paragraph (1)(B) or (2), the Commission shall, not later than 7 days after
				such deadline and every 14 days thereafter until the publication of the order,
				decision, report, or action, notify by letter the chairpersons and ranking
				members of the Committee on Energy and Commerce of the House of Representatives
				and the Committee on Commerce, Science, and Transportation of the Senate. Such
				letter shall identify such order, decision, report, or action, specify the
				deadline, and describe the reason for the delay. The Commission shall publish
				such letter.
								(B)No impact on
				effectivenessThe failure of
				the Commission to publish an order, decision, report, or action by a deadline
				described in paragraph (1)(B) or (2) shall not render such order, decision,
				report, or action ineffective when published.
								(i)Biannual
				scorecard reports
							(1)In
				generalFor the 6-month
				period beginning on January 1st of each year and the 6-month period beginning
				on July 1st of each year, the Commission shall prepare a report on the
				performance of the Commission in conducting its proceedings and meeting the
				deadlines established under subsections (g), (h)(1)(B), and (h)(2).
							(2)ContentsEach report required by paragraph (1) shall
				contain detailed statistics on such performance, including, with respect to
				each Bureau of the Commission—
								(A)in the case of
				performance in meeting the deadlines established under subsection (g), with
				respect to each category established under such subsection—
									(i)the number of petitions, applications,
				complaints, and other filings seeking Commission action that were pending on
				the last day of the period covered by such report;
									(ii)the number of filings described in clause
				(i) that were not resolved by the deadlines established under such subsection
				and the average length of time such filings have been pending; and
									(iii)for petitions, applications, complaints,
				and other filings seeking Commission action that were resolved during such
				period, the average time between initiation and resolution and the percentage
				resolved by the deadlines established under such subsection;
									(B)in the case of
				proceedings before an administrative law judge—
									(i)the number of such
				proceedings completed during such period; and
									(ii)the number of
				such proceedings pending on the last day of such period; and
									(C)the number of
				independent studies or analyses published by the Commission during such
				period.
								(3)Publication and
				submissionThe Commission
				shall publish and submit to the Committee on Energy and Commerce of the House
				of Representatives and the Committee on Commerce, Science, and Transportation
				of the Senate each report required by paragraph (1) not later than the date
				that is 30 days after the last day of the period covered by such report.
							(j)Transaction
				review standards
							(1)In
				generalThe Commission shall
				condition its approval of a transfer of lines, a transfer of licenses, or any
				other transaction under section 214, 309, or 310 or any other provision of this
				Act only if—
								(A)the imposed
				condition is narrowly tailored to remedy a harm that arises as a direct result
				of the specific transfer or specific transaction that this Act empowers the
				Commission to review; and
								(B)the Commission
				could impose a similar requirement under the authority of a specific provision
				of law other than a provision empowering the Commission to review a transfer of
				lines, a transfer of licenses, or other transaction.
								(2)ExclusionsIn
				reviewing a transfer of lines, a transfer of licenses, or any other transaction
				under section 214, 309, or 310 or any other provision of this Act, the
				Commission may not consider a voluntary commitment of a party to such transfer
				or transaction unless the Commission could adopt that voluntary commitment as a
				condition under paragraph (1).
							(k)Access to
				certain information on Commission’s websiteThe Commission shall provide direct access
				from the homepage of its website to—
							(1)detailed
				information regarding—
								(A)the budget of the
				Commission for the current fiscal year;
								(B)the appropriations
				for the Commission for such fiscal year; and
								(C)the total number of full-time equivalent
				employees of the Commission; and
								(2)the performance
				plan most recently made available by the Commission under
				section
				1115(b) of title 31, United States Code.
							(l)Federal Register
				publication
							(1)In
				generalIn the case of any document adopted by the Commission
				that the Commission is required, under any provision of law, to publish in the
				Federal Register, the Commission shall, not later than the date described in
				paragraph (2), complete all Commission actions necessary for such document to
				be so published.
							(2)Date
				describedThe date described in this paragraph is the earlier
				of—
								(A)the day that is 45 days after the date of
				the release of the document; or
								(B)the day by which
				such actions must be completed to comply with any deadline under any other
				provision of law.
								(3)No effect on
				deadlines for publication in other formIn the case of a deadline that does not
				specify that the form of publication is publication in the Federal Register,
				the Commission may comply with such deadline by publishing the document in
				another form. Such other form of publication does not relieve the Commission of
				any Federal Register publication requirement applicable to such document,
				including the requirement of paragraph (1).
							(m)Consumer
				complaint database
							(1)In
				generalIn evaluating and processing consumer complaints, the
				Commission shall present information about such complaints in a publicly
				available, searchable database on its website that—
								(A)facilitates easy
				use by consumers; and
								(B)to the extent
				practicable, is sortable and accessible by—
									(i)the date of the
				filing of the complaint;
									(ii)the topic of the
				complaint;
									(iii)the party
				complained of; and
									(iv)other elements
				that the Commission considers in the public interest.
									(2)Duplicative
				complaintsIn the case of multiple complaints arising from the
				same alleged misconduct, the Commission shall be required to include only
				information concerning one such complaint in the database described in
				paragraph (1).
							(n)Form of
				publication
							(1)In
				generalIn complying with a requirement of this section to
				publish a document, the Commission shall publish such document on its website,
				in addition to publishing such document in any other form that the Commission
				is required to use or is permitted to and chooses to use.
							(2)ExceptionThe
				Commission shall by rule establish procedures for redacting documents required
				to be published by this section so that the published versions of such
				documents do not contain—
								(A)information the
				publication of which would be detrimental to national security, homeland
				security, law enforcement, or public safety; or
								(B)information that
				is proprietary or confidential.
								(o)Transparency
				relating to performance in meeting FOIA requirementsThe Commission shall take additional steps
				to inform the public about its performance and efficiency in meeting the
				disclosure and other requirements of
				section
				552 of title 5, United States Code (commonly referred to as the
				Freedom of Information Act), including by doing the following:
							(1)Publishing on the Commission’s website the
				Commission’s logs for tracking, responding to, and managing requests submitted
				under such section, including the Commission’s fee estimates, fee categories,
				and fee request determinations.
							(2)Releasing to the public all decisions made
				by the Commission (including decisions made by the Commission’s Bureaus and
				Offices) granting or denying requests filed under such section, including any
				such decisions pertaining to the estimate and application of fees assessed
				under such section.
							(3)Publishing on the Commission’s website
				electronic copies of documents released under such section.
							(4)Presenting information about the
				Commission’s handling of requests under such section in the Commission’s annual
				budget estimates submitted to Congress and the Commission’s annual performance
				and financial reports. Such information shall include the number of requests
				under such section the Commission received in the most recent fiscal year, the
				number of such requests granted and denied, a comparison of the Commission’s
				processing of such requests over at least the previous 3 fiscal years, and a
				comparison of the Commission’s results with the most recent average for the
				United States Government as published on www.foia.gov.
							(p)DefinitionsIn this section:
							(1)AmendmentThe
				term amendment includes, when used with respect to an existing
				rule, the deletion of such rule.
							(2)Bipartisan
				majorityThe term
				bipartisan majority means, when used with respect to a group of
				Commissioners, that such group—
								(A)is a group of 3 or
				more Commissioners; and
								(B)includes, for each
				political party of which any Commissioner is a member, at least 1 Commissioner
				who is a member of such political party, and, if any Commissioner has no
				political party affiliation, at least 1 unaffiliated Commissioner.
								(3)Economically
				significant impactThe term
				economically significant impact means an effect on the economy of
				$100,000,000 or more annually or a material adverse effect on the economy, a
				sector of the economy, productivity, competition, jobs, the environment, public
				health or safety, or State, local, or tribal governments or communities.
							(4)Performance
				measureThe term
				performance measure means an objective and quantifiable outcome
				measure or output measure (as such terms are defined in
				section
				1115 of title 31, United States Code).
							(5)Program
				activityThe term program activity has the meaning
				given such term in section 1115 of title 31, United
				States Code, except that such term also includes any annual collection or
				distribution or related series of collections or distributions by the
				Commission of an amount that is greater than or equal to $100,000,000.
							(6)Other
				definitionsThe terms agency action, ex parte
				communication, and rule have the meanings given such terms
				in section
				551 of title 5, United States
				Code.
							.
			(b)Effective date
			 and implementing rules
				(1)Effective
			 date
					(A)In
			 generalThe requirements of section 13 of the Communications Act
			 of 1934, as added by subsection (a), shall apply beginning on the date that is
			 6 months after the date of the enactment of this Act.
					(B)Prior notices of
			 proposed rulemakingIf the Federal Communications Commission
			 identifies under paragraph (2)(B)(ii) of subsection (a) of such section 13 a
			 notice of proposed rulemaking issued prior to the date of the enactment of this
			 Act—
						(i)such
			 notice shall be deemed to have complied with paragraph (1) of such subsection;
			 and
						(ii)if such notice did not contain the specific
			 language of a proposed rule or a proposed amendment of an existing rule,
			 paragraph (2)(A) of such subsection shall be satisfied if the adopted rule or
			 the amendment of an existing rule is a logical outgrowth of such notice.
						(C)Schedules and
			 reportsNotwithstanding subparagraph (A), subsections (h)(1) and
			 (i) of such section shall apply with respect to 2013 and any year
			 thereafter.
					(2)RulesThe
			 Federal Communications Commission shall promulgate the rules necessary to carry
			 out such section not later than 1 year after the date of the enactment of this
			 Act.
				(3)Procedures for
			 adopting rulesNotwithstanding paragraph (1)(A), in promulgating
			 rules to carry out such section, the Federal Communications Commission shall
			 comply with the requirements of subsections (a) and (h)(2) of such
			 section.
				3.Categorization of
			 TCPA inquiries and complaints in quarterly reportIn compiling its quarterly report with
			 respect to informal consumer inquiries and complaints, the Federal
			 Communications Commission may not categorize an inquiry or complaint with
			 respect to section 227 of the Communications Act of 1934 (47 U.S.C. 227) as
			 being a wireline inquiry or complaint or a wireless inquiry or complaint unless
			 the party whose conduct is the subject of the inquiry or complaint is a
			 wireline carrier or a wireless carrier, respectively.
		4.Provision of
			 emergency weather informationNothing in subsection (a) of section 13 of
			 the Communications Act of 1934, as added by section 2 of this Act, shall be
			 construed to impede the Federal Communications Commission from acting in times
			 of emergency to ensure the availability of efficient and effective
			 communications systems to alert the public to imminent dangerous weather
			 conditions.
		5.Communications of
			 first respondersNothing in
			 subsection (a) of section 13 of the Communications Act of 1934, as added by
			 section 2 of this Act, shall be construed to impede the Federal Communications
			 Commission from acting in times of emergency to ensure the availability of
			 efficient and effective communications systems for State and local first
			 responders.
		6.Effect on other
			 lawsNothing in this Act or
			 the amendment made by this Act shall relieve the Federal Communications
			 Commission from any obligations under title 5, United States Code, except where
			 otherwise expressly provided.
		
	
		
			Passed the House of
			 Representatives March 27, 2012.
			Karen L. Haas,
			Clerk
		
	
